2016 UT App 41



                THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                      SAMUEL LORIN JENKINS,
                           Appellant.

                       Per Curiam Decision
                         No. 20141048-CA
                        Filed March 3, 2016

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 111905380

        Alexandra S. McCallum and McCaye Christianson,
                     Attorneys for Appellant
        Sean D. Reyes, Deborah L. Bulkeley, and Daniel W.
                  Boyer, Attorneys for Appellee

   Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                  MICHELE M. CHRISTIANSEN.

PER CURIAM:

¶1    Samuel Lorin Jenkins appeals the trial court’s order
revoking and reinstating the terms of his probation. We affirm.

¶2     ‚The decision to grant, modify, or revoke probation is in
the discretion of the trial court.‛ State v. Jameson, 800 P.2d 798,
804 (Utah 1990). ‚Therefore, to reverse the district court’s
decision in such proceedings, a reviewing court must determine
‘that the evidence of a probation violation, viewed in the light
most favorable to the trial court’s findings, is so deficient that the
trial court abused its discretion in revoking defendant’s
probation.’‛ State v. Orr, 2005 UT 92, ¶9, 127 P.3d 1213.
                           State v. Jenkins


Unpreserved claims may be reached under the doctrine of plain
error. See State v. Holgate, 2000 UT 74, ¶11, 10 P.3d 346.

¶3      Jenkins asserts that it was plain error for the trial court to
reinstate his twenty-four month probation because its term was
too harsh given that his most recent probation violation was
‚non-violent‛ and came after serving eighteen months of
probation. In order to demonstrate plain error, a defendant must
show that the trial court committed an obvious and harmful
error. See Holgate, 2000 UT 74, ¶13. However, as a threshold
matter, ‚review under the plain error doctrine is not available
when counsel invites the error by affirmatively representing to
the district court that there is no objection to the proceeding.‛
State v. Brooks, 2012 UT App 34, ¶14, 271 P.3d 831. Jenkins is not
entitled to plain error review because he invited any alleged
error by agreeing to the revocation and reinstatement of his
twenty-four month probation.

¶4     Accordingly, the trial court’s order revoking and
reinstating Jenkins’s probation is affirmed.




20141048-CA                      2                 2016 UT App 41